Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed on 12/07/2020.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al. (US Pub. 2014/0156281 A1) in view of Cierna et al. (US Patent 11, 216,540 B2).
Regarding Claims 1, 1 and 20, Boyd teaches an equipment configured with a voice-bot to interact with a user (see Fig.1 (102), Fig.2 (206) and paragraph [0024], the local control node is configured to engage a user with natural language speech processing), the equipment comprising:
a receiver adapted to receive a first voice input from the user to configure the equipment with a service (see Fig.1 (110), Fig.2 (224) and paragraph [0030], speech input via microphone to authenticate a user and initiate configuration);
a validation unit adapted to validate the first voice input received from the user and initiate configuration of the service based on the validation of the first voice input (see Fig.2 (226) and paragraph [0030], user authentication after prompting and receiving audible user authentication information);
an output unit adapted to output a first voice response based on the validation of the first voice input for configuration of the service (see Fig.1 (112), Fig.2 (228) and paragraph [0031], direct more audible configuration queries to a user via speaker after the user authentication);
the receiver adapted to receive a second voice input from the user in response to the first voice response (see Fig.1 (110), Fig.2 (230) and paragraph [0031], receive audile configuration information from the user via microphone);
the output unit adapted to output a second voice response by the equipment based on the second voice input (see Fig.1 (112), Fig.2 (240) and paragraph [0032], provide audible conformation via speaker after the configuration is complete);
and a configuration unit adapted to configure the service on the equipment based on the voice inputs from the user (see Fig.2 (236) and paragraph [0032]).
Boyd fails to teach wherein the validation unit adapted to validate the second voice input received from the user.
Cierna, however, teaches authenticating a user voice input for a specific function having higher security requirement, wherein the user voice input is the second user input for the user authentication process (see Fig.6 (601,603,605,607) and Col.2, Line 11-21).
It would have been obvious for one skilled in the art, before the filing date of the application, to include to Boyd’s equipment a validating unit configured to validate the second voice input received from the user. The motivation would be to authenticate a user for a specific function requiring a higher security requirement than the security requirement for initiating the configuration service.
Regarding Claim 6, Boyd further teaches wherein the service configured on the equipment corresponds to a communication service (see Fig.1 (102), Fig.2 (236) and paragraph [0021], voice-controlled network for home appliances).
Regarding Claim 13, the rationale provided for the rejection of Claim 1 is incorporated herein.
Regarding Claim 14, the rationale provided for the rejection of Claim 1 is incorporated herein.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al. (US Pub. 2014/0156281 A1) in view of Cierna et al. (US Patent 11, 216,540 B2), and in further view of Freeman et al. (US Patent 11,409,961 B2).
Regarding Claim 11, Boyd and Cierna teach the equipment of Claim 1 but fail to teach wherein the voice-bot in the equipment is trained with predefined classifiers to determine a service for configuration based on a voice input provided by a user.
Freeman, however teaches using a trained classifier to determine a user intent of a user voice input (see Col.11, Line 46-59).
It would have been obvious for one skilled in the art, before the filing date of the application, to include to the equipment of Claim 1 predefined classifiers to determine a service for configuration based on a voice input provided by a user. The motivation would be to determine the user intent from the user speech input.
Regarding Claim 12, Boyd and Cierra teach the equipment of Claim 1 but fail to teach wherein the voice-bot in the equipment is configured to output each of the voice responses by determining a pattern based on each of the voice inputs provided by the user.
Freeman, however, teaches mapping a pattern from the user speech input to a user intent and determining a task or service to be executed (see Col.10, Line 1-7).
It would have been obvious for one skilled in the art, before the filing date of the application, to configure equipment of Claim 1 to output each of the voice responses by determining a pattern based on each of the voice inputs provided by the user. The motivation would be to determine the user intent from the user speech input.

Claim Objections
Claims 2, 3-5, 7-10 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 2, 3-5, 7-10 and 16-19,  the following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not teach, disclose or suggest the claimed limitation of (in combination with all other limitations of the base claim and intervening claims) “the output unit adapted to output a fifth voice response based on the validation of the fifth voice input; and the configuration unit adapted to configure the service on the equipment based on the third voice input, the fourth voice input and the fifth voice input”, as found in Claim 2. Similar features are claimed in Claims 3-5, 7-10 and 16-19.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is directed to non-statutory subject matter.
Regarding Claim 20, the claim does not fall within at least one of the four categories of patent eligible subject matter. A “computer readable medium” could be a modulated data signal/carrier wave (see page 20, paragraph [0080] of the applicant’s specification). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim covers non-statutory subject matter. The claim, as defined in the specification, cover both non-statutory subject matter and statutory subject matter. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments by adding the limitation "non-transitory" to the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU B HANG/Primary Examiner, Art Unit 2672